Citation Nr: 1009479	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Veteran testified before the undersigned at a Travel 
Board hearing in November 2006.  In a March 2007 decision, 
the Board, in part, found that the Veteran submitted new and 
material evidence to reopen his claim of service connection 
for a lumbar spine disability and remanded the claim for 
further development and consideration.  The agency of 
original jurisdiction denied the claim on the merits in a 
September 2009 supplemental statement of the case.  


FINDING OF FACT

The Veteran's low back pain during service was acute and 
transitory and resolved without residual disability; the 
Veteran's current minimal degenerative changes of the lumbar 
spine began years after service, and were not caused by any 
incident of service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2007, prior to the September 2009 
denial on the merits. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained a medical opinion as to the 
etiology and severity of his disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

If arthritis becomes manifest to a degree of 10 percent or 
more during the one-year period following a veteran's 
separation from active duty, the condition may be presumed to 
have been incurred in service, notwithstanding that there is 
no in-service record of the disorder.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet.  App. 341, 346 (1999).  
If a disease is shown to be chronic in service, so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

The service treatment records show that the Veteran was 
examined for induction in January 1970.  He reported having 
back trouble on his Report of Medical History at that time.  
He also reported that he had received treatment for neck, 
head, and back problems.  The examiner noted that the Veteran 
was involved in a motor vehicle accident (MVA) in January 
1970.  The Veteran was reportedly hospitalized for the 
claimed injuries.  The Veteran's physical examination 
contains a stamped entry that noted he claimed ailments that 
were not verified by the medical officer and that he was 
advised to present documentary evidence to the selective 
service board, at his own expense, to substantiate his 
claims.  A written notation from March 1970 reported that the 
Veteran had not provided any additional information or 
evidence.  No abnormalities of the lumbar spine were noted on 
the examination report.

The Veteran was seen on one occasion in service with a 
complaint of back pain in April 1970.  No abnormalities of 
the lumbar spine were noted on his separation physical 
examination in September 1971.  

The Veteran's DD 214 reflects that his military occupational 
specialty (MOS) was as a lineman.

Post-service VA treatment records reflect that the Veteran 
was seen at the VA medical center (VAMC) in Houston for 
treatment for his back at least as early as 1980.  An entry 
from December 1980 noted that the Veteran had back pain and 
an "old injury" that was not identified.  Several 1981 
entries noted a history of low back pain since 1978.  The 
Veteran was said to have been seen in July 1981 for recurrent 
lumbar muscle strain and low back pain.  X-rays of the lumbar 
spine were said to be normal in September 1981.  Another 
entry, dated in March 1982, noted that the Veteran had 
injured his back in 1969 and 1981.  He was to return in six 
months.  There is a radiology report from August 1984 that 
was interpreted to show minimal degenerative joint disease of 
the lumbar spine and L5-S1 narrowing but there was no 
accompanying clinical assessment.  Finally, an entry from 
July 1989 reported that the Veteran had had low back pain 
since 1978.  The entry also noted that there were "multiple 
litigations."  The assessment at that time was chronic low 
back pain.

The Veteran was evaluated by private physicians for work-
related injuries to the back in November 1997, December 1999, 
and June 2002.  He received worker's compensation benefits 
for those injuries.  

None of the private medical records or VA medical records 
related any diagnosis for the back to include lumbar sprain, 
lumbar strain, lumbar disc syndrome, or herniated nucleus 
pulposus of L5-S1 to the veteran's military service.  The 
Veteran did not relate any current diagnosis of a lumbar 
disorder to service at the time of his VA examination in July 
2001.  Rather, the Veteran related his back complaints to an 
injury on the job in December 1999.

On an impairment abstract written by Leslie M. Bishop, M.D., 
dated in December 2002, the Veteran denied low back injuries 
prior to the June 2002 work-related injury but the physician 
stated that there the Veteran had low back pain prior to the 
present work-related injury.  The record includes letters 
from Dr. Donovan, dated in January 2003 and March 2003.  Dr. 
Donovan had evaluated the Veteran in January 2003 for 
residuals from a workplace accident that occurred in June 
2002.  His January 2003 report and the letter both referred 
to residuals from the accident in June 2002.

A VA examination was conducted in July 2009.  The examiner 
opined that the Veteran's minimal degenerative changes of the 
lumbar spine are due to age, obesity, and heavy work for many 
years.  Therefore, it was less likely as not that the 
Veteran's current lumbar spine disability was due to service.  

The Veteran testified that he injured his back in service.  
He said that he was required to climb a telephone pole as 
part of his training as a lineman.  The Veteran related one 
incident where he fell 30 feet from a pole and injured his 
back.  He said that he sought treatment in service for 
residuals from the fall.

The Veteran's low back pain during service was acute and 
transitory and resolved without residual disability; the 
Veteran's current minimal degenerative changes of the lumbar 
spine began years after service, and were not caused by any 
incident of service.

The Veteran is competent to comment on symptoms of back pain, 
and that he fell in service.  The lack of contemporaneous 
medical records of treatment for a lumbar spine disability 
from separation from service to 1980 does not, in and of 
itself, render lay evidence not credible.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
the Board may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  
The Veteran has provided inconsistent statements regarding 
the onset of his lumbar spine disability.  The Veteran, at 
various times, has related that his low back disability began 
in service, began in 1978, and was due to various work-
related injuries beginning in 1997.  The Veteran's memory may 
have dimmed with time, and self interest may play a role in 
the more recent statements regarding inservice onset of low 
back problems.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (interest may affect the credibility of testimony).  
The Veteran gave details for the purpose of medical diagnosis 
and treatment, and one is usually more truthful when 
providing information for this purpose than when one is 
providing information for the purpose of receiving monetary 
compensation.  See Curry v. Brown, 7 Vet. App. 59 (1994).  In 
addition, the Board affords greater probative weight to the 
opinion of the VA examiner that the Veteran's current minimal 
degenerative changes of the lumbar spine are not related to 
service in light of the inconsistent statements given by the 
Veteran regarding the onset of his low back disability.  The 
examiner reviewed the claims file.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995) (adoption of an expert medical opinion 
may satisfy the statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).  The evidence as a whole does not show 
continuity of symptomatology of low back pain since service.  
38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


